DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9, and 20 are objected to because of the following informalities:  
Claims 8, 9, and 20 are not in proper sentence form, and should be adjusted to be in proper form.  For example, claim 8 should recite “8. The LED of claim 1 wherein there is an absence of a passivation layer on the second sloped portion of the first n- layer.” Claim 9 should recite “9. The LED of claim 1, wherein the LED is in singulated form.” Claim 20 should recite “20. The LED of claim 9wherein there is an absence of a passivation layer on the sloped sidewall.”
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-11, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2007/0200135 A1, hereinafter Wang) in view of Ting et al. (US 20180090639 A1, hereinafter Ting)
With regards to claim 1, Wang discloses a light emitting diode (LED) (FIG. 1) comprising: 
a first plurality of epitaxial layers comprising: 
a first n-layer (N AlGaAs) having a first flat portion, (upper flat portion labeled “2”) a second sloped portion, (downward sloped portion labeled “3”) a third flat portion, (bottom flat portion labeled “2”) a fourth pinched portion, (upward sloped portion labeled “3”) and a fifth flat portion, (second upper flat portion) a first active layer (GaAs active layer 8) having a first flat portion adjacent to the first flat portion of the first n-layer and a second sloped portion adjacent to second sloped portion of the first n-layer; 
a first p-layer (P-AlGaAs) having a first flat portion adjacent to the first flat portion of the first active layer and a second sloped portion adjacent to the second sloped portion of the first active layer; (See FIG. 1) 
wherein the first flat portion of the first p-layer is thicker than at least a part of the second sloped portion of the first p-layer; (Paragraph [0039]: “Specifically, the film thickness of the (111)A sidewall facet is thinner than that of the top and bottom (001) flat facets, and the Al composition (i.e. an Al content) in the (111)A sidewall facet is higher than that of the (001) flat facet.”) 
However, while Wang discloses ohmic contacts 4, Wang does not explicitly teach a p-contact on the first flat portion of the first p-layer; and an n-contact formed on the third flat portion of the first n-layer.
Ting teaches a p-contact (P electrode 120) on the first flat portion of the first p-layer; and an n-contact (N electrode 130) formed on the third flat portion of the first n-layer. (See FIG. 2K)
It would have been obvious to one of ordinary skill in the art to modify the device of Wang to have the electrodes of Ting, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of the electrode of Ting allows for usage of less material consumed during processing (See Paragraph [0063])

With regards to claim 2, Wang in view of Ting teaches the LED of claim 1.
Wang further teaches wherein the third flat portion of the first n-layer is thicker than at least a part of the fourth pinched portion of the first n-layer. (Paragraph [0039]: “Specifically, the film thickness of the (111)A sidewall facet is thinner than that of the top and bottom (001) flat facets, and the Al composition (i.e. an Al content) in the (111)A sidewall facet is higher than that of the (001) flat facet.”) 

With regards to claim 5, Wang in view of Ting teaches the LED of claim 1.
Wang further teaches further comprising a second plurality of epitaxial layers (right most raised portion of AlGaAs layers and GaAs) adjacent to the fifth flat portion of the first n-layer, the second plurality of epitaxial layers comprising: 
a second p-layer, and a second active layer.(See FIG. 1) 

With regards to claim 8, Wang in view of Ting teaches the LED of claim 1.
Wang further teaches wherein there is an absence of a passivation layer on the second sloped portion of the first n- layer. (See FIG. 1) 

With regards to claim 9, Wang in view of Ting teaches the LED of claim 1.
It should be noted that the limitation “in singulated form.” Is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regards to claim 10, Wang discloses a light emitting diode (LED) (FIG. 1) comprising: 
a patterned substrate (substrate 1) comprising: 
a first flat region, (lower left flat portion) a second flat region (upper center flat portion) parallel to the first flat region, a third flat region, (lower right flat portion) a sloped sidewall (left sidewall) connecting the first flat region and the second flat region, and a bottom sidewall (right sidewall) connecting the second flat region and the third flat region, wherein the first flat region is located at a first height from the third flat region and the second flat region is located at a second height from the third flat region; (see FIG. 1) 
a first plurality of epitaxial layers comprising: 
a first n-layer (N AlGaAs) having a first flat portion, (upper flat portion labeled “2”) a second sloped portion, (downward sloped portion labeled “3”) a third flat portion, (bottom flat portion labeled “2”) a fourth pinched portion, (upward sloped portion labeled “3”) and a fifth flat portion, (second upper flat portion) a first active layer (GaAs active layer 8) 
a first n-layer (N AlGaAs) having a first portion adjacent to the first flat region, a second portion (downward sloped portion) adjacent to the sloped sidewall, a third portion (top flat portion labeled “2”) adjacent to the second flat region, and a fourth portion adjacent to the bottom sidewall, a first active layer (active layer 8) having a first portion adjacent to the first flat region of the first n-layer and a second portion adjacent to the second portion of the first n-layer, (See FIG. 1) a first p-layer (P AlGaAs) having a first portion adjacent to the first flat portion of the first active layer, and a second portion adjacent to the second portion of the first active layer, wherein the first portion of the first p-layer adjacent to the first flat region is thicker than at least a part of the second portion of the first p-layer adjacent to the sloped sidewall; (Paragraph [0039]: “Specifically, the film thickness of the (111)A sidewall facet is thinner than that of the top and bottom (001) flat facets, and the Al composition (i.e. an Al content) in the (111)A sidewall facet is higher than that of the (001) flat facet.”)
However, while Wang discloses ohmic contacts 4, Wang does not explicitly teach a p-contact on the first flat portion of the first p-layer; and an n-contact formed on the third flat portion of the first n-layer.
Ting teaches a p-contact (P electrode 120) on the first flat portion of the first p-layer; and an n-contact (N electrode 130) formed on the third flat portion of the first n-layer. (See FIG. 2K)
It would have been obvious to one of ordinary skill in the art to modify the device of Wang to have the electrodes of Ting, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of the electrode of Ting allows for usage of less material consumed during processing (See Paragraph [0063])

With regards to claim 11, Wang in view of Ting teaches the LED of claim 9.
Wang further teaches, wherein the third portion of the first n-layer adjacent to the second flat region is thicker than at least a part of the fourth portion of the first n-layer adjacent to the bottom sidewall. (Paragraph [0039]: “Specifically, the film thickness of the (111)A sidewall facet is thinner than that of the top and bottom (001) flat facets, and the Al composition (i.e. an Al content) in the (111)A sidewall facet is higher than that of the (001) flat facet.”)


With regards to claim 14, Wang in view of Ting teaches the LED of claim 9.
Wang further teaches further comprising a second plurality of epitaxial layers (right most raised portion of AlGaAs layers and GaAs) adjacent to the third flat region, the second plurality of epitaxial layers  comprising: 
a second n-layer, a second p-layer, and a second active layer.(See FIG. 1) 

With regards to claim 17, Wang in view of Ting teaches the LED of claim 9.
However, Wang in view of Ting does not explicitly teach wherein a difference between the first height and the second height is between 1 pm and 10 pm. 
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the device of the claims would not perform differently than the prior art.

With regards to claim 20, Wang in view of Ting teaches the LED of claim 9.
Wang further teaches wherein there is an absence of a passivation layer on the sloped sidewall. (See FIG. 1) 

Allowable Subject Matter
Claims 3-4, 6-7, 12-13, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812